
	

114 HRES 532 IH: Recognizing the 20th anniversary of the Dayton Peace Accords.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 532
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Turner (for himself, Mr. Connolly, Mr. Jordan, Mr. Gibson, Mr. Bishop of Georgia, Mr. Tiberi, Mr. Lipinski, Ms. Kaptur, Mr. Bishop of Utah, Mr. Ryan of Ohio, and Mr. Gibbs) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the 20th anniversary of the Dayton Peace Accords.
	
	
 Whereas, on December 14, 1995, the general framework agreement for Peace in Bosnia and Herzegovina, known as the Dayton Peace Accords, ended a conflict that threatened to destabilize Europe and resulted in the death of approximately 250,000 people, and the displacement of more than 2,000,000 men, women, and children;
 Whereas negotiations began on November 1, 1995, at Wright-Patterson Air Force Base in Dayton, Ohio, and after 21 days of negotiations, the leaders of Bosnia, Herzegovina, Croatia, and Serbia acquiesced to a peace settlement that would halt conflicts that had brought destruction and ruin to Bosnia and Herzegovina since April 1992;
 Whereas previous attempts to negotiate peace in Bosnia and Herzegovina had been unsuccessful and coercion for lasting peace by world powers, particularly the United States and Russia, finally forced the three sides into negotiations in Dayton, Ohio;
 Whereas the United States negotiating team lead by Ambassador Richard Holbrooke guided peace negotiations endorsed by members of the European Union (EU) and Russian Federation;
 Whereas 21 days of intense negotiations occurring at the Hope Hotel at Wright-Patterson Air Force Base brought hope and an opportunity for peace;
 Whereas the negotiations succeeded, against all predictions, due to outstanding leadership, determination of all involved, mutual desire for a peaceful resolution, and the extensive community support;
 Whereas Wright-Patterson Air Force Base was chosen as the site of negotiations due to its diversity and security, which offered an environment where the warring parties could focus on negotiating peace out of the spotlight of the media and away from distracting geopolitical pressures;
 Whereas the Dayton community unexpectedly became part of the process as its people became proud to be part of history, holding candlelight vigils, placing candles of peace in their front windows, congratulating and praying for the negotiators, forming a human peace chain around Wright-Patterson Air Force Base, and continuing to study peace and human rights based on the community’s experiences hosting these historic negotiations;
 Whereas negotiators highlighted Ohio’s ethnic diversity to show the warring parties that people from disparate ethnic histories could live everyday life in peace;
 Whereas the Dayton Peace Accords provided a framework and common agreement to the North Atlantic Treaty Organization (NATO) implementation and stabilization force missions which provided security for the citizens of Bosnia and Herzegovina, Croatia, and Serbia;
 Whereas the Dayton Literary Peace Prize, established in 2006, remains the only literary peace prize awarded in the United States, and continues the legacy of the 1995 Dayton Peace Accords by honoring authors who write about peace and whose work provides enduring literary value;
 Whereas the Dayton International Peace Museum in downtown Dayton, a nonprofit, all-volunteer organization, is one of the few community-based institutions with a focus on peace in the United States, and the Museum honors Dayton’s history as the host of the 1995 Dayton Peace Accords, offering nonpartisan educational programs and exhibits featuring themes of nonviolent conflict resolution, social justice issues, international relations, and peace;
 Whereas the Dayton, Ohio, community supported the peace negotiations and worked to create a strong, lasting relationship with Bosnia and Herzegovina by hosting numerous visiting delegations, creating a sister city relationship with Sarajevo, and hosting an international anniversary commemoration;
 Whereas Bosnia and Herzegovina received a conditional Membership Action Plan to join the North Atlantic Treaty Organization (NATO) pending continued progress on reforms, and deployed troops with the International Security Assistance Force (ISAF) in 2009 through the end of the mission last year, and continue to support NATO and its allies through the deployment of troops for the NATO-led Resolute Support Mission;
 Whereas Croatia successfully became a NATO member in 2009 and a European Union (EU) member in 2013, and formerly deployed troops with the ISAF, and is currently supporting the Resolute Support mission;
 Whereas the Montenegrin Parliament declared independence from Serbia on June 3, 2006, and thus created a multi-ethnic country with a viable economy, professional military, and democratic institutions, and has a Membership Action Plan to join NATO, and has deployed troops currently participating in the Resolute Support mission;
 Whereas Bosnia and Herzegovina, Croatia, and Montenegro continue to fight alongside NATO and the United States Armed Forces to bring peace, stability, and prosperity to others;
 Whereas Serbia reached an agreement on normalizing relations with Kosovo in 2013, and was accepted as a European Union (EU) membership candidate in 2014, and continues to implement changes on the path to full EU membership, and Serbia’s strong efforts to arrest the last 2 indicted war criminals sought by the International Criminal Tribunal for the Former Yugoslavia was successful;
 Whereas the entire State of Ohio has contributed to stability and prosperity in the Balkan region by fostering an exemplary relationship between the Ohio National Guard and the Serbian Armed Forces; and
 Whereas the Dayton Peace Accords effectively ended the conflict, created a multi-ethnic country in the Balkans, and addressed topics critical to the future of Bosnia and Herzegovina, including regional stabilization, a constitutional framework, the repatriation of refugees, and internal security: Now, therefore, be it
	
 That the House of Representatives— (1)commends Bosnia and Herzegovina for the significant progress it has made over the past 20 years on the implementation of the Dayton Peace Accords;
 (2)welcomes and encourages the aspiration of Bosnia and Herzegovina to become a member of the North Atlantic Treaty Organization (NATO);
 (3)reaffirms the importance of the successful participation of Bosnia and Herzegovina in the European integration process for the future freedom and prosperity of its citizens;
 (4)encourages the Government of Bosnia and Herzegovina to continue reforms on economic and constitutional issues;
 (5)encourages the international community to gather for a Dayton Peace Accords II in order to reaffirm our commitment to lasting peace in the Balkans; and
 (6)recognizes the role of the State of Ohio as well as the Greater Dayton community in fostering and promoting the Dayton Peace Accords and its ideals, and continuing to support diplomacy, security, and peace around the world.
			
